FAWCETTj J.
This case is here for the second time' ' A complete statement of the issues and review of the evidence may be found in the opinion of Holcomb, J., 70 Neb. 5. On the first trial in the district court there was a verdict and judgment for plaintiff. On appeal to this court the judgment was reversed and the case remanded' for the reason that the evidence was not sufficient to' sustain any verdict in favor of the plaintiff. On the second trial in the lower court the jury were directed to return a verdict in favor of the defendant, which was done, and judgment rendered thereon, from which judgment this appeal is prosecuted.
It is conceded that the evidence in the record now before us is substantially the same as that which was presented on the former hearing. Appellants’ main argument here is that our former decision was wrong. That question was fully discussed and considered on the application for a rehearing of the former decision, and decided adversely to plaintiff’s contention. The evidence upon the former hearing seems to have received very full and *801careful consideration by the court, and we must decline to further review it.
The judgment of the district court is therefore
Affirmed.